     Case: 3:20-cv-50479 Document #: 12 Filed: 03/22/21 Page 1 of 1 PageID #:28




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                               WESTERN DIVISION

Ray S. Hawkins,                             )
                                            )
              Plaintiff,                    )       Case No: 20 C 50479
                                            )
       v.                                   )
                                            )       Judge Iain D. Johnston
United States of America,                   )
                                            )
              Defendant.                    )

                                            ORDER

       On 3/2/2021 the plaintiff made an oral motion to Magistrate Judge Jensen to dismiss his
case with prejudice. Judge Jensen entered a Report and Recommendation that the plaintiff’s
motion be granted and gave any party 14 days to object. No party has objected, and so the Court
accepts the Report and Recommendation. The plaintiff’s oral motion to voluntarily dismiss this
case with prejudice is granted. Civil case terminated.




Date: March 22, 2021                 By:    _________________________________
                                            Iain D. Johnston
                                            United States District Judge
